Citation Nr: 9932442	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for psoriasis with 
palmar pustular psoriasis, claimed as rash on hands, feet, 
groin, scalp, elbows, knees, back, and belly button as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder and 
psoriasis with palmar pustular psoriasis, claimed as rash on 
hands, feet, groin, scalp, elbows, knees, back, and belly 
button as a result of exposure to herbicides.


FINDINGS OF FACT

1.  No medical evidence of a current diagnosis of post-
traumatic stress disorder is of record.

2.  The appellant is not entitled to the presumption of 
exposure to herbicides during service in Vietnam.

3.  No medical evidence of a nexus between psoriasis with 
palmar pustular psoriasis and exposure to herbicides is of 
record.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for post-
traumatic stress disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).

2.  The claim for entitlement to service connection for 
psoriasis with palmar pustular psoriasis, claimed as rash on 
hands, feet, groin, scalp, elbows, knees, back, and belly 
button as a result of exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for post-traumatic stress disorder as he received the Combat 
Infantryman Badge and the Purple Heart which he states 
establish that he was involved in a stressful situation.  He 
states that he has problems with sleep loss, depression, 
nightmares, flashbacks, and tension.  He further contends 
that service connection for psoriasis with palmar pustular 
psoriasis is warranted because he was exposed to Agent Orange 
while serving in Vietnam and now has this skin condition.  He 
stated that he developed the onset of papular-type lesions in 
the 1970s on his groin, the palms and soles of his feet, his 
buttocks, his knees, and his back and that the lesions have 
persisted since that time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

I.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder in accordance with the diagnostic 
criteria in the DSM-IV (presumed to include the adequacy of 
the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed inservice stressor) (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), citing 38 C.F.R. § 3.304(f); see also 38 C.F.R. 
§ 3.304(f) (1999).

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder is not well 
grounded.  Cohen, 10 Vet. App. at 138; 38 C.F.R. § 3.304(f).  
As stated above, in order for a claim for post-traumatic 
stress disorder to be well grounded, there must be a current, 
clear medical diagnosis of post-traumatic stress disorder.  
Id.  The appellant underwent a VA psychiatric evaluation in 
July 1997.  The VA examiner stated that the appellant had 
mild continued symptoms related to his service in Vietnam; 
however, he added that the appellant did not appear to have 
"a full-blown post-traumatic stress disorder syndrome at 
this time."  

The United States Court of Appeals for Veterans Claims has 
stated that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  Without a 
current, clear diagnosis of post-traumatic stress disorder, 
there is no current disability, and the appellant's claim for 
post-traumatic stress disorder is not well grounded.  Id.; 
see Cohen, 10 Vet. App. at 138; see also Caluza, 7 Vet. App. 
at 505.

The Board notes that the appellant received awards and 
decorations during service which are indicative of his having 
engaged in combat.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is warranted.  However, the 
Board does not challenge the appellant's allegations of 
combat stressors.  The Board bases its denial of service 
connection for post-traumatic stress disorder on the lack of 
submitting a well-grounded claim; specifically, the lack of a 
current, clear diagnosis of post-traumatic stress disorder.  
Section 1154(b) cannot assist any combat veteran when the 
claim is denied based on the lack of a current disability.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (citing Caluza, 
7 Vet. App. at 507) (Section 1154(b) does not assist the 
veteran as to questions of either current disability or nexus 
to service, both of which generally require competent medical 
evidence).

II.  Psoriasis with palmar pustular psoriasis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for psoriasis with palmar pustular psoriasis, 
claimed as rash on hands, feet, groin, scalp, elbows, knees, 
back, and belly button as a result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); see 
Caluza, 7 Vet. App. at 505.

Service medical records are silent for any skin condition.  
Regardless, the appellant is competent to report that he had 
a rash on various parts on his body in service.  The 
appellant underwent a VA examination in July 1997 and 
psoriasis with palmar pustular psoriasis was diagnosed.  
However, psoriasis is not among the diseases listed in 38 
C.F.R. § 3.309(e).  Therefore, that section is not applicable 
to the appellant's claim, and the appellant's psoriasis with 
palmar pustular psoriasis may not be presumed to be due to 
his exposure to Agent Orange.  See McCartt, 12 Vet. App. at 
168 (where the veteran has not developed a condition 
enumerated in 38 U.S.C. §  1116(a) or 38 C.F.R. § 3.309(e), 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the psoriasis with 
palmar pustular psoriasis is etiologically related to 
exposure to Agent Orange in service or is otherwise related 
to service, even though the disorder is not among those 
enumerated in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there is 
no evidence that any physician or other qualified health care 
professional has attributed the appellant's diagnosis of 
psoriasis with palmar pustular psoriasis to his exposure to 
Agent Orange or otherwise to service.  Additionally, no 
medical professional has related the diagnosis of psoriasis 
with palmar pustular psoriasis to the symptomatology reported 
by the appellant.  See Savage, supra.  Further, there is no 
competent medical evidence showing that such disease was 
manifested to a compensable degree within one year of his 
discharge from service.  38 U.S.C.A. §§ 1101, 1112.  

Although the appellant has alleged that he developed this 
skin problem while in service and that it has been persistent 
since service, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

Thus, the Board finds that in the absence of medical evidence 
that the appellant's diagnosis of psoriasis with palmar 
pustular psoriasis is related to service, including exposure 
to Agent Orange during service, the claim must be denied as 
not well grounded.

III.  Section 5103(a) obligations

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
June 1998.  Additionally, in a May 1997 letter, the RO 
informed the appellant that he should submit evidence that he 
had been treated since his discharge for the claimed 
disabilities.  Although the appellant stated that he had 
private medical records that he would submit as to both 
claims, no such records have been associated with the claims 
file.  Moreover, although the veteran stated that he had been 
treated for his skin condition at a VA facility, he did not 
give any indication that these records contained information 
that would complete a well grounded claim.  Voerth v. West, 
No. 95-904, slip op. at 6 (U.S. Vet. App. Oct. 15, 1999) 
(finding that Board did not err when it did not remand claim 
where veteran mentioned the names of doctors who had treated 
him recently for his injuries but did not give any indication 
that these doctors possessed information which would complete 
a well grounded claim).  Therefore, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board, in a decision, addresses a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Although the RO did not specifically 
state that it denied service connection for post-traumatic 
stress disorder and psoriasis with palmar pustular psoriasis 
on the basis that the claims were not well grounded, the 
Board concludes that the appellant is not prejudiced by the 
Board's denial of the claims on this basis because, in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than the claims warranted 
under the circumstances.  Voerth, No. 95-904, slip op. at 5; 
Bernard, 4 Vet. App. at 392-94; see Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error); VAOPGCPREC 16-92 at 7-10 
(July 24, 1992).  Moreover, the Board has considered the same 
law and regulations and merely concludes that the appellant 
did not meet the initial threshold evidentiary requirements 
of a well-grounded claim under the standards set forth in 
Caluza.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for psoriasis with palmar 
pustular psoriasis, claimed as rash on hands, feet, groin, 
scalp, elbows, knees, back, and belly button as a result of 
exposure to herbicides is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

